To Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Patent Publication 2017/0309220 in view of Tobita, US Patent Publication 2008/0219401.
Regarding independent claim 1, Kim et al. teaches a display device (display device 1000 of figure 1 as given in paragraph 0035) comprising:  
5a display panel (display panel 400 of figure 1 as given in paragraph 0036) comprising a plurality of pixels (pixels PX11 to PXnm of figure 1 as given in paragraph 0038); 
a controller (Signal Control Unit 100 of figure 1 as given in paragraphs 0039-0041) configured to generate a start frame control signal that has a first level in an active period and has a second level in a blank period (paragraphs 0090-0091 explain how the signal control unit 100 operates to provide frame periods and blank periods that are recognized via signals), a load signal (described in paragraph 0067) that toggles to become active) and has the second level in the blank period (paragraph 0067 describes how the data converting is done on image data DAT, which is only available in the active period, necessitating the load signal to be able to differentiate between the active and blank periods), and a data signal that comprises image data in the active period (image data DAT that is used in the active period as given in paragraph 0090 as shown in figure 6) and 10comprises a training pattern in the blank period (paragraph 0091-0092 describe the use of the pattern data CTP for clock training that is used in the blank period as shown in figure 6); and 
a data driver (Data Driving Unit 300 of figure 1 as given in paragraphs 0040-0042) configured to recover the image data from the data signal based on an internal clock signal (paragraph 0067 explains that “The data converting unit 340 may sample the plurality of image data DAT provided from the receiving unit 310 in response to the internal clock signal CLK'” where figure 6 shows that the image data is provided during the active period) to provide the plurality of pixels with data voltages corresponding to the recovered image data in the active period (paragraph 0045 recites “may output the plurality of data voltages respectively to the plurality of data lines DL1 to DLm in response to the internal clock signal” where figure 1 shows how the data is provided to the pixels via the data lines during the active period as shown in figure 6), and to perform a training operation for the internal clock signal (paragraphs 0063 and 0091 describe the clock training of the internal clock signal) using the training pattern comprised in the data signal (paragraph 0091 explains that the pattern data CTP is used in the clock training) when both 15of the start frame control signal and the load signal paragraph 0091 explains how the frame is in the blank period for the clock training to take place as shown in figure 6 and based on the blank frame period denoted by the load signal as given in paragraph 0067 where the reference time is the amount of time to be considered the blank period).  
Kim et al. does not teach separate control signals that do not always correspond exactly to the frame period such as a load signal that toggles between the first level and the second level in the active period. Tobita teaches control signals such as a load signal (STn of figure 5) that toggles between the first level and the second level in the active period (figure 5 shows that the signal toggles and does not correspond directly to the clocks and frame as given in paragraph 0085).
It would have been obvious to one of ordinary skill before the effective filing date to include the control signal timings taught by Tobita into the system of Kim et al. The rationale to combine would be to prevent a malfunction in the circuit (paragraph 0025 of Tobita).
Regarding claim 2, Kim et al. teaches the display device of claim 1, wherein the reference time corresponds to a reference number of training pulses comprised in the training pattern (figure 6 shows that the blank frame to correspond to the clock training pattern such that determination of the blank versus active frame corresponds to the reference number of training pulses).  
Regarding claim 3, Kim et al. teaches the display device of claim 1, wherein the data driver comprises: 
paragraphs 0058-0061 explain how the glitch removal is based on the timing of the frame being maintained for a certain amount of reference time);  
25a clock data recovery circuit configured to recover the image data from the data signal by sampling the image data comprised in the data signal in response to the internal clock signal in the active period (paragraph 0067 explains that “The data converting unit 340 may sample the plurality of image data DAT provided from the receiving unit 310 in response to the internal clock signal CLK'” where figure 6 shows that the image data is provided during the active period), and to perform the training operation for the internal clock signal in response to the lock enable signal in the blank period (paragraphs 0064-0066 and 0091 explain the training of the internal clock that occurs during the blank period as shown in figure 6 and based on the signals generating during glitch removal as given in paragraph 0062); and  -22-1171998 
a data converting circuit (part of data driving unit of figure 1 as given in paragraph 0045) configured to convert the recovered image data into the data voltages (paragraph 0045 recites “The data driving unit 300 may convert the plurality of image data DAT to a plurality of data voltages in response to the data driving signal D-CS supplied from the signal control unit 100.”), and to provide the data voltages to the plurality of pixels in the active period (paragraph 0045 recites “may output the plurality of data voltages respectively to the plurality of data lines DL1 to DLm in response to the internal clock signal” where figure 1 shows how the data is provided to the pixels via the data lines during the active period as shown in figure 6).  
Regarding claim 4, Kim et al. teaches the display device of claim 3, wherein the glitch removal circuit comprises: 
a level determination circuit (receiving unit 310 is given in paragraph 0049 to separate and output or determine the first frequency control signal SFC) configured to generate an enable signal (first frequency control signal SFC of figure 6 is given in paragraph 0049 to be separated and outputted or determined by the receiving unit 310) having the first level when both of the start frame control signal and the load signal have the second level (figure 6 shows that the SFC corresponds to the active and blank frames of the start frame control signal and the load signal that corresponds to it); and  
10a maintenance determination circuit (filtering unit 331 of figure 4 as shown in more detail in figure 5) configured to generate the lock enable signal (SFC’ is generated by the filtering unit 331 as given in paragraph 0053) having the first level when the enable signal is maintained as the first level for more than the reference time (paragraph 0055 explains that SFC’ is generated in response to SFC being maintained at a level for beyond the reference time of the preset determination period).  
Regarding claim 5, Kim et al. teaches the display device of claim 4. Kim et al does not teach wherein the level determination circuit 10comprises: 
a Schmitt trigger circuit configured to determine a level of the start frame control signal; and 
a NOR gate configured to perform a NOR operation on an output signal of the Schmitt trigger circuit and the load signal.  
Tobita wherein the level determination circuit (shown in figures 22A and 22B) 10comprises: 
a Schmitt trigger circuit configured to determine a level of the start frame control signal (figures 22A and 22B, as described in paragraphs 0212-0213 describe the use of a Schmitt trigger type circuit that inputs the timing of the start frame control signal to determine the level of it);  
20 a NOR gate configured to perform a NOR operation on an output signal of the Schmitt trigger circuit and the load signal (figures 22A and 22B, as described in paragraphs 0212-0213 describe the use of a NOR operation on the output and signals to generate an output connected to the node).
It would have been obvious to one of ordinary skill before the effective filing date to use the Schmitt trigger type circuit and NOR operation as taught by Tobita in the system of Kim et al. The rationale to combine would be that the Schmitt trigger type of inverter has a high threshold voltage, there is an effect that, even if positive polarity noise occurs, it will hardly affect the other circuitry elements (paragraph 0210 of Tobita).
Regarding claim 6, Kim et al. teaches the display device of claim 4, wherein the maintenance determination circuit (filtering unit 331 of figure 4 as shown in more detail in figure 5) comprises: 
a plurality of serially connected flip-flops (flip-flops 11, 12, 13, and 14 of figure 5 as given in paragraph 0072) configured to sequentially output the enable signal (based on configuration depicted in figure 5), each of the plurality of serially connected flip-flops having a clock terminal 25to receive the data signal (figure 5 shows the clock terminal CK that each receives the data of signal RCLK); and 
at least one AND gate configured to perform an AND operation on output signals of the plurality of serially connected flip-flops (paragraph 0079 describes how “The first NAND circuit 21 may be connected to the first output terminal Q of each of the first to fourth flip-flops 11, 12, 13, and 14 to receive the first to fourth input signals Q1 to Q4.” where a NAND gate operates as an AND gate followed by a NOT gate and is thus an AND gate and a NOT gate).  
Regarding claim 7, Kim et al. teaches the display device of claim 6, wherein each of the plurality of serially connected flip-flops (flip-flops 11, 12, 13, and 14 of figure 5 as given in paragraph 0072) is configured to store and output an input signal (as given in paragraphs 0072-0077) at an edge of each training pulse of the training pattern comprised in the data signal (paragraph 0058 explains how the filtering described in paragraph 0061 of the flip-flops is used at an edge of the transition of frame periods corresponding to the edge of the training pulse of the training pattern of the data signal as depicted in figure 6).  
Regarding claim 8, Kim et al. teaches the display device of claim 6, wherein the reference time is determined by a number of the plurality of serially connected flip-flops (paragraphs 0072 explains how the flip-flop may be used as a delay where the number of flip-flops would delay the signal and cause the reference time used to determine signal value to be affected as given in by the determination periods described in paragraph 0077).  
Regarding independent claim 9, Kim et al. teaches a data driver (Data Driving Unit 300 of figure 1 as given in paragraphs 0040-0042) comprised in a display device (display device 1000 of figure 1 as given in paragraph 0035), the data driver comprising:  
10a glitch removal circuit (paragraphs 0058-0061 explain how the glitch removal is based on the timing of the frame being maintained for a certain amount of reference time) configured to receive, from a controller (Signal Control Unit 100 of figure 1 as given in paragraphs 0039-0041) comprised in the display device, a start frame control signal that has a first level in an active period and has a second level in a blank period (paragraphs 0090-0091 explain how the signal control unit 100 operates to provide frame periods and blank periods that are recognized via signals), and a load signal that toggles between the first level and the second level in the active period (to become active) and has the second level in the blank period (paragraph 0067 describes how the data converting is done on image data DAT, which is only available in the active period, necessitating the load signal to be able to differentiate between the active and blank periods), and to generate a lock enable signal when both of the start frame control signal and the 15load signal are maintained as the second level for more than a reference paragraph 0055 explains that SFC’ is generated in response to SFC being maintained at a level for beyond the reference time of the preset determination period); 
25a clock data recovery circuit configured to receive, from the controller, a data signal that comprises image data in the active period (image data DAT that is used in the active period as given in paragraph 0090 as shown in figure 6) and 10comprises a training pattern in the blank period (paragraph 0091-0092 describe the use of the pattern data CTP for clock training that is used in the blank period as shown in figure 6), to recover the image data from the data signal by sampling the image data comprised in the data signal in response to an internal clock signal in the active period (paragraph 0067 explains that “The data converting unit 340 may sample the plurality of image data DAT provided from the receiving unit 310 in response to the internal clock signal CLK'” where figure 6 shows that the image data is provided during the active period), and to perform a training operation for the internal clock signal using the training pattern in response to the lock enable signal in the blank period (paragraphs 0064-0066 and 0091 explain the training of the internal clock that occurs during the blank period with the clock training period CTP as shown in figure 6 and based on the signals generating during glitch removal as given in paragraph 0062); and  -22-1171998 
a data converting circuit (part of data driving unit of figure 1 as given in paragraph 0045) configured to convert the recovered image data into data voltages (paragraph 0045 recites “The data driving unit 300 may convert the plurality of image data DAT to a plurality of data voltages in response to the data driving signal D-CS supplied from the signal control unit 100.”), and to provide the data voltages to the plurality of pixels in the display device in the active period (paragraph 0045 recites “may output the plurality of data voltages respectively to the plurality of data lines DL1 to DLm in response to the internal clock signal” where figure 1 shows how the data is provided to the pixels via the data lines during the active period as shown in figure 6).  
Kim et al. does not teach separate control signals that do not always correspond exactly to the frame period such as a load signal that toggles between the first level and the second level in the active period. Tobita teaches control signals such as a load signal (STn of figure 5) that toggles between the first level and the second level in the active period (figure 5 shows that the signal toggles and does not correspond directly to the clocks and frame as given in paragraph 0085).
It would have been obvious to one of ordinary skill before the effective filing date to include the control signal timings taught by Tobita into the system of Kim et al. The rationale to combine would be to prevent a malfunction in the circuit (paragraph 0025 of Tobita).
Regarding claim 10, Kim et al. teaches the data driver of claim 9, wherein the reference time corresponds to a reference number of training pulses comprised in the training pattern (figure 6 shows that the blank frame to correspond to the clock training pattern such that determination of the blank versus active frame corresponds to the reference number of training pulses).  
Regarding claim 11, Kim et al. teaches the data driver of claim 9, wherein the glitch removal circuit comprises: 
a level determination circuit (receiving unit 310 is given in paragraph 0049 to separate and output or determine the first frequency control signal SFC) configured to generate an enable signal (first frequency control signal SFC of figure 6 is given in paragraph 0049 to be separated and outputted or determined by the receiving unit 310) having the first level when both of the start frame control signal and the load signal have the second level (figure 6 shows that the SFC corresponds to the active and blank frames of the start frame control signal and the load signal that corresponds to it); and  
10a maintenance determination circuit (filtering unit 331 of figure 4 as shown in more detail in figure 5) configured to generate the lock enable signal (SFC’ is generated by the filtering unit 331 as given in paragraph 0053) having the first level when the enable signal is maintained as the first level for more than the reference time (paragraph 0055 explains that SFC’ is generated in response to SFC being maintained at a level for beyond the reference time of the preset determination period).  
Regarding claim 12, Kim et al. teaches the data driver of claim 11. Kim et al does not teach wherein the level determination circuit 10comprises: 
a Schmitt trigger circuit configured to determine a level of the start frame control signal; and 
a NOR gate configured to perform a NOR operation on an output signal of the Schmitt trigger circuit and the load signal.  
Tobita wherein the level determination circuit (shown in figures 22A and 22B) 10comprises: 
a Schmitt trigger circuit configured to determine a level of the start frame control signal (figures 22A and 22B, as described in paragraphs 0212-0213 describe the use of a Schmitt trigger type circuit that inputs the timing of the start frame control signal to determine the level of it);  
20 a NOR gate configured to perform a NOR operation on an output signal of the Schmitt trigger circuit and the load signal (figures 22A and 22B, as described in paragraphs 0212-0213 describe the use of a NOR operation on the output and signals to generate an output connected to the node).
It would have been obvious to one of ordinary skill before the effective filing date to use the Schmitt trigger type circuit and NOR operation as taught by Tobita in the system of Kim et al. The rationale to combine would be that the Schmitt trigger type of inverter has a high threshold voltage, there is an effect that, even if positive polarity noise occurs, it will hardly affect the other circuitry elements (paragraph 0210 of Tobita).
Regarding claim 13, Kim et al. teaches the data driver of claim 11, wherein the maintenance determination circuit (filtering unit 331 of figure 4 as shown in more detail in figure 5) comprises: 
a plurality of serially connected flip-flops (flip-flops 11, 12, 13, and 14 of figure 5 as given in paragraph 0072) configured to sequentially output the enable signal (based on configuration depicted in figure 5), each of the plurality of serially connected flip-flops having a clock terminal 25to receive the data signal (figure 5 shows the clock terminal CK that each receives the data of signal RCLK); and 
at least one AND gate configured to perform an AND operation on output signals of the plurality of serially connected flip-flops  (paragraph 0079 describes how “The first NAND circuit 21 may be connected to the first output terminal Q of each of the first to fourth flip-flops 11, 12, 13, and 14 to receive the first to fourth input signals Q1 to Q4.” where a NAND gate operates as an AND gate followed by a NOT gate and is thus an AND gate and a NOT gate).  
Regarding claim 14, Kim et al. teaches the data driver of claim 13, wherein each of the plurality of serially connected flip-flops (flip-flops 11, 12, 13, and 14 of figure 5 as given in paragraph 0072) is configured to store and output an input signal (as given in paragraphs 0072-0077) at an edge of each training pulse of the training pattern comprised in the data signal (paragraph 0058 explains how the filtering described in paragraph 0061 of the flip-flops is used at an edge of the transition of frame periods corresponding to the edge of the training pulse of the training pattern of the data signal as depicted in figure 6).
Regarding claim 15, Kim et al. teaches the data driver of claim 13, wherein the reference time is determined by a number of the plurality of serially connected flip-flops (paragraphs 0072 explains how the flip-flop may be used as a delay where the number of flip-flops would delay the signal and cause the reference time used to determine signal value to be affected as given in by the determination periods described in paragraph 0077).  
Regarding independent claim 16, Kim et al. teaches a method of operating a display device (display device 1000 of figure 1 as given in paragraph 0035), the method comprising: 
determining whether both of a start frame control signal and a load signal are 5maintained as a low level for more than a reference time (paragraph 0055 explains that SFC’ is generated in response to SFC being maintained at a level for beyond the reference time of the preset determination period, and figure 6 shows that the SFC corresponds to the active and blank frames of the start frame control signal and the load signal that corresponds to it, such that all that rely on SFC’ require those signals to be at a certain level for beyond a reference time); 
paragraphs 0064-0066 and 0091 explain the training of the internal clock that occurs during the blank period with the clock training period CTP as shown in figure 6 and based on the signals generating during glitch removal as given in paragraph 0062) when both of the start frame control signal and the load signal are maintained as the low level for more than the reference time (paragraph 0091 explains how the frame is in the blank period for the clock training to take place as shown in figure 6 and based on the blank frame period denoted by the load signal as given in paragraph 0067 where the reference time is the amount of time to be considered the blank period); 
recovering image data from the data signal based on the internal clock signal (paragraph 0067 explains that “The data converting unit 340 may sample the plurality of image data DAT provided from the receiving unit 310 in response to the internal clock signal CLK'” where figure 6 shows that the image data is provided during the active period); and  
10displaying an image by providing a plurality of pixels comprised in the display device with data voltages corresponding to the recovered image data (paragraph 0045 recites “may output the plurality of data voltages respectively to the plurality of data lines DL1 to DLm in response to the internal clock signal” where figure 1 shows how the data is provided to the pixels via the data lines during the active period as shown in figure 6).  
Kim et al. does not teach separate control signals that do not always correspond exactly to the frame period such as a load signal is independent of frame. Tobita STn of figure 5) is independent of frame (figure 5 shows that the signal toggles and does not correspond directly to the clocks and frame as given in paragraph 0085).
It would have been obvious to one of ordinary skill before the effective filing date to include the control signal timings taught by Tobita into the system of Kim et al. The rationale to combine would be to prevent a malfunction in the circuit (paragraph 0025 of Tobita).
Regarding claim 17, Kim et al. teaches the method of claim 16, wherein the reference time corresponds to a reference number of training pulses comprised in the training pattern (figure 6 shows that the blank frame to correspond to the clock training pattern such that determination of the blank versus active frame corresponds to the reference number of training pulses).  
Regarding claim 18, Kim et al. teaches the method of claim 16, wherein determining whether both of the start frame control signal and the load signal are maintained as the low level for more than the reference time (paragraph 0055 explains that SFC’ is generated in response to SFC being maintained at a level for beyond the reference time of the preset determination period, and figure 6 shows that the SFC corresponds to the active and blank frames of the start frame control signal and the load signal that corresponds to it, such that all that rely on SFC’ require those signals to be at a certain level for beyond a reference time) comprises: 
providing the enable signal to a plurality of serially connected flip-flops (figure 5 shows that the enable signal of SFC is provided to the serially connected flip-flops 11-14 as given in paragraph 0073); and 
paragraph 0055 explains that SFC’ is generated in response to SFC being maintained at a level for beyond the reference time of the preset determination period, and figure 6 shows that the SFC corresponds to the active and blank frames of the start frame control signal and the load signal that corresponds to it) by performing an AND operation on output signals of the plurality of serially connected flip-flops  (paragraph 0079 describes how “The first NAND circuit 21 may be connected to the first output terminal Q of each of the first to fourth flip-flops 11, 12, 13, and 14 to receive the first to fourth input signals Q1 to Q4.” where a NAND gate operates as an AND gate followed by a NOT gate and is thus an AND gate and a NOT gate).  
Kim et al. does not teach providing the start frame control signal to a Schmitt trigger circuit; generating an enable signal by performing a NOR operation on an output signal of the Schmitt trigger circuit and the load signal.
Tobita teaches providing the start frame control signal to a Schmitt trigger circuit (figures 22A and 22B, as described in paragraphs 0212-0213 describe the use of a Schmitt trigger type circuit that inputs the timing of the start frame control signal);  
20generating an enable signal by performing a NOR operation on an output signal of the Schmitt trigger circuit and the load signal (figures 22A and 22B, as described in paragraphs 0212-0213 describe the use of a NOR operation on the output and signals to generate an output connected to the node).
It would have been obvious to one of ordinary skill before the effective filing date to use the Schmitt trigger type circuit and NOR operation as taught by Tobita in the paragraph 0210 of Tobita).
Regarding claim 19, Kim et al. teaches the method of claim 18, wherein each of the plurality of serially connected flip-flops (flip-flops 11, 12, 13, and 14 of figure 5 as given in paragraph 0072) is configured to store and output an input signal (as given in paragraphs 0072-0077) at an edge of each training pulse of the training pattern (paragraph 0058 explains how the filtering described in paragraph 0061 of the flip-flops is used at an edge of the transition of frame periods corresponding to the edge of the training pulse of the training pattern of the data signal as depicted in figure 6).  
Regarding claim 20, Kim et al. teaches the method of claim 18, wherein the reference time is determined by a number of the plurality of serially connected flip-flops (paragraphs 0072 explains how the flip-flop may be used as a delay where the number of flip-flops would delay the signal and cause the reference time used to determine signal value to be affected as given in by the determination periods described in paragraph 0077).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627